Case 1:19-cr-00374-JMF Document 39 Filed 02/24/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Vv. 19 Cr. 374-JMF

MICHAEL AVENATTI,

Defendant.

 

 

NOTICE OF WITHDRAWAL OF COUNSEL

H. Dean Steward

107 Avenida Miramar #C

San Clemente, CA 92672

Telephone: (949) 481-4900
Facsimile: (949) 496-6753

Email: deansteward7777@gmail.com

Attorney for Defendant Avenatti
Case 1:19-cr-00374-JMF Document 39 Filed 02/24/20 Page 2 of 3

NOTICE

The undersigned counsel hereby notifies the Court and counsel that he is
withdrawing from this matter, with permission of the defendant. Defendant

continues with the following defense counsel of record:

Mariel Colon Miro, Esq.
Daniel Dubin, Esq.

Thomas D. Warren, Esq.

Dated: 2-22-20 /s./ H. Dean Steward
H. Dean Steward
Counsel for Defendant

Michael Avenatti
Case 1:19-cr-00374-JMF Document 39 Filed 02/24/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on 2-22-20, I caused a true and correct copy of the
foregoing to be served by electronic means, via the Court’s CM/ECF system, on all

counsel registered to receive electronic notes.

/s/ H. Dean Steward

H. Dean Steward
